979 So. 2d 360 (2008)
Corey D. HICKS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-4076.
District Court of Appeal of Florida, Fifth District.
April 11, 2008.
Corey D. Hicks, Bowling Green, pro se.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The appellant, Corey D. Hicks, seeks review of the denial by the trial court of his petition for writ of habeas corpus. Mr. Hicks essentially sought to assert a claim of ineffective collateral counsel growing out of his failed efforts to obtain post-conviction relief pursuant to rule 3.850, Florida Rules of Criminal Procedure.
We affirm the order denying the petition in all respects. As the trial court noted, a claim of ineffective assistance of collateral counsel does not provide a valid basis for relief. See Pennsylvania v. Finley, 481 U.S. 551, 107 S. Ct. 1990, 95 L. Ed. 2d 539 (1987).
It appears that counsel retained by Mr. Hicks did file a timely, though unsuccessful, motion for post-conviction relief. If that is not the case, as Mr. Hicks may be implying, and if he otherwise qualifies, Mr. Hicks may have another avenue of relief under rule 3.850(b)(3).
AFFIRMED.
SAWAYA, MONACO, and TORPY, JJ., concur.